DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Amendment filed on 31 December 2021 has been entered; claims 1-9 and 11 remain pending. Applicant is respectfully asked to indicate any cancelled claims in future claim sets.

Response to Arguments
Applicant's arguments, see Pages 4-5 of the Remarks, filed 31 December 2021, with respect to the 112(b) and 112(d) rejections of claims 2-6 have been fully considered but they are not persuasive. Specifically, the Examiner disagrees that defining a chloramine destruction number for the sorbent material is consistent with particularly pointing out and distinctly defining the metes and bounds of the sorbent material.  As discussed below, the sorbent material prepared by the method of claim 1 is not so limited to the application of chloramine destruction.  Defining a material by an intended use renders the claims indefinite, as the sorbent material could be used in any number of sorption applications, or in fact in any known method. If the sorbent material is used in metal absorption as an example, the chloramine destruction numbers would not be pertinent at all. 
Additionally, Applicant argues that the recited CDN values result from the method steps (which are entirely taught by the art applied below), and then confusingly argues that CDN is not an inherent property of the sorbent material made by claim 1. CN (‘150) teaches each and every limitation of claim 1; therefore, the limitations of claims 2-6 are treated as inherent properties, as the nexus between the chloramine destruction numbers and specific functional groups of the sorbent material are not clear beyond these method steps.  For similar reasons as discussed 
Applicant’s arguments, see Pages 5-8 of the Remarks, filed 31 December 2021, with respect to the rejections of claims 1-11 under 35 USC 103 over Hayden have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of CN 103626150A, cited on the IDS filed 17 November 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 2-6, the limitations recite a property which has to do with a particular use (treatment and/or destruction of chloramine) of the sorbent which is prepared by the method of claim 1. The process of claim 1 is not limited in any way by a particular method of use for the sorbent prepared by the process of claim 1, and it is unclear to the Examiner which steps of claim 1 or what structural or functional groups of the sorbent, if any, are associated with the recited chloramine destruction number. For the purposes of examination, the Examiner will consider the limitations to be met by a teaching of steps of claim 1; in other words, the recited 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  With respect to claims 2-6, they recite limitations which refer to a use of the
sorbent which is made by the method of claim 1; as such, the limitations do not further limit the
scope of sorbent or the steps to make the sorbent, which is not limited to any particular method of use.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

s 1-6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 103626150A (machine translation provided and relied upon), hereinafter “CN (‘150)”.
With respect to claim 1, CN (‘150) teaches a method for making a nitrogen-containing porous carbon, comprising oxidizing porous carbon including bamboo, wood, fruit shell, or coal-based activated carbons (Paragraph [0015]; “sorbent material feedstock”) with an oxidizing agent (Paragraph [0011]), wherein the oxidizing agent is selected from hydrogen peroxide and nitric acid (Paragraph [0012]); adding melamine (“nitrogen-containing precursor”) to the oxidized activated carbon (Paragraphs [0011, 0014]), wherein melamine is a reduced nitrogen compound; and heating the oxidized activated carbon (“sorbent material feedstock”) and melamine (“nitrogen-containing precursor”) in an inert atmosphere (Paragraph [0016]) to a temperature of 525-725°C (Paragraph [0018]), “at least about 400°C” to thereby form the sorbent material product. 
Regarding the limitation “sorbent”, it is submitted that the nitrogen-containing porous carbon of (CN (‘150) is capable of being used as a sorbent, and Paragraph [0004] alludes to use as an adsorbent. 
With respect to claims 2-6, they are rejected with claim 1, as the recited CDN limitations
are considered to be inherent properties of the sorbent prepared by CN (‘150). It has been held that "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." (MPEP 2112.01 [R-3] (l)). 
Additionally, where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied upon. In re Swinehart, 439 F.2d 210, 169 USPQ 226 (CCPA 1971).
. 

    PNG
    media_image1.png
    490
    670
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over CN 103626150A (machine translation provided and relied upon), hereinafter “CN (‘150)”.

Although not expressed as a nitrogen “edge” content, it is submitted that at least some of the nitrogen content is found at the edge of the nitrogen-containing porous carbon (“sorbent material”) of CN (‘150). It has been held that where the claimed parameters/properties may be expressed differently and thus may be distinct from what is disclosed in the prior art, it is incumbent upon applicants to establish that such difference is unobvious. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to employ the particular parameters as claimed, since it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33, and In re Russell, 169 USPQ 426.
CN (‘150) and the claims differ in that CN (‘150) does not teach the exact same range in nitrogen content as recited in the instant claims; however, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range in nitrogen content taught by CN (‘150) overlaps the instantly claimed proportions and therefore is considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in CN (1’50), particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson, 65 USPQ2d 1379 (CAFC 2003).

With respect to claim 11, CN (‘150) teaches heating to a temperature of 525-725°C (Paragraph [0018]), which overlaps “at least 700°C”.
prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in CN (1’50), particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson, 65 USPQ2d 1379 (CAFC 2003).
Additionally, it has been held that differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of ranges is the optimum combination of values (MPEP 2144.05.II.A.).
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 17 November 2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        25 March 2022